Citation Nr: 0009616	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to February 27, 1998, 
for a grant of nonservice-connected pension benefits and 
special monthly pension for aid and attendance.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran nonservice-
connected pension benefits and special monthly pension for 
regular aid and attendance, effective from February 27, 1998.  
The subject of the present appeal is entitlement to an 
earlier effective date for the award of these benefits.

The affairs of the veteran, who has been deemed incompetent 
for purposes of VA benefits, are currently managed by his 
spouse, who is acting as his fiduciary in the present appeal.

The contents of the file and the transcript of a July 1999 
Travel Board hearing indicate that the veteran, via his 
fiduciary, desires to reopen his previously denied claim of 
service connection for post-traumatic stress disorder (PTSD).  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The appellant has alleged that the veteran became 
permanently and totally disabled in 1996.

2.  The veteran's claim for nonservice-connected pension 
benefits and special monthly pension for regular aid and 
attendance was received by VA on February 27, 1998.

3.  The veteran's claim for "retroactive" pension benefits 
was not received within one year of the date from which it 
was claimed that the veteran became permanently and totally 
disabled.


CONCLUSION OF LAW

An effective date earlier than February 27, 1998, for the 
grant of nonservice-connected pension benefits and special 
monthly pension for regular aid and attendance, is not 
warranted.  38 U.S.C.A. §§ 1502, 5110 (1991 & Supp. 1999); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the documents associated with the claim shows 
that in July 1996, the veteran filed an original claim for 
service connection (compensation) for residuals of a back 
injury, post-traumatic stress disorder (PTSD), hemorrhoids, 
ulcers, bilateral hearing loss, Parkinson's disease, and 
special monthly compensation based on the need for regular 
aid and attendance of another person or for being permanently 
housebound.  In a section of the claim entitled "NET WORTH 
OF VETERANS AND DEPENDENTS", it was noted that this section 
should be completed only if the veteran was applying for 
nonservice-connected benefits.  The section was crossed 
through with a pen and the word, "Comp", was written in 
this section.  

In signed correspondence dated October 16, 1996, the veteran 
declared that his spouse was his appointed conservator, and 
that he required assistance from her on a daily basis.  He 
acknowledged that he was "filing for DVA benefits 
(compensation)" and was also requesting housebound and aid 
and attendance benefits.

In another claim dated October 16, 1996, the veteran claimed 
service connection for additional disabilities.  He again 
crossed through the section pertaining to questions to be 
completed if he wished to apply for nonservice-connected 
pension.

Private and VA medical records, dated from 1993 to 1997, show 
that the veteran began to experience a gradual decline in his 
memory and cognitive abilities beginning approximately in 
1995.  A private psychiatric examination at Kaiser Permanente 
Medical Center in Los Angeles, California, in February 1996, 
shows that he reported having concerns over his difficulties 
with remembering things.  His wife reported that she had 
taken over management of his finances over the past year, and 
that she had had to remind the veteran to bathe and change 
his clothes daily during the past two years.  At the time of 
the examination, his driver's license was current, and he 
reportedly drove his car on occasion.  Following questioning 
on interview and several written tests, the examiner 
determined that the veteran's overall cognitive abilities 
fell within borderline to impaired range, and appeared to be 
a significant decline from his premorbid levels.  The 
examiner concluded that the deficits found on examination 
were consistent with dementia syndrome with mixed cortical 
and subcortical features.  The veteran was advised not to 
drive.

The report of a November 14, 1996, VA examination makes 
mention of a November 12, 1996, neurological report which 
indicated that the veteran had a diagnosis of dementia 
secondary to Alzheimer's disease with minimal Parkinson's 
disease.  The examiner opined that the veteran did not appear 
to be capable of managing his VA benefits payments without 
restriction.

In a decision dated February 26, 1997, the RO denied the 
veteran's claims for service connection for residuals of a 
back injury, PTSD, ulcers, bilateral hearing loss, 
Parkinson's disease, and special monthly compensation based 
on the need for regular aid and attendance of another person 
or for being permanently housebound.  His claim of service 
connection for hemorrhoids was granted, for which he was 
assigned a noncompensable rating.  A timely notice of 
disagreement was filed in March 1997, and in August 1997 he 
was issued a statement of the case.  The veteran and his 
fiduciary were duly notified of the time limitations to 
perfect the appeal.  The file indicates, however, that no 
timely substantive appeal was received by the RO by February 
26, 1998, and the February 1997 RO decision became final.   

On February 27, 1998 (the day after the deadline for filing a 
substantive appeal had tolled), the RO received a letter from 
the veteran's fiduciary which claimed entitlement to aid and 
attendance benefits.  A notation on the letter shows that the 
fiduciary was contacted via telephone that same day and, in 
the discussion which ensued, she clarified to the RO that she 
was claiming entitlement to nonservice-connected pension 
benefits and special monthly pension for regular aid and 
attendance on behalf of the veteran.  

The veteran's claim for nonservice-connected pension benefits 
and special monthly pension for regular aid and attendance 
was duly developed and medical evidence was obtained which 
established the veteran's entitlement to the benefits sought.  
Specifically, the report of a March 1998 VA examination shows 
that the veteran was diagnosed with Alzheimer's disease and 
dementia.  He was described as having global dementia, was 
inattentive to his self needs and was unable to care for 
himself.  He fed himself poorly, could not be left alone 
because of a propensity to wander off on his own, and because 
of this he was not able to leave his home or immediate 
premises without an attendant.  The examiner who conducted 
the examination concluded that the veteran needed total care 
and could not be left by himself.  He was deemed to be 
incapable of protecting himself from the hazards and dangers 
incidental to his daily environment because his dementia 
precluded self care.

In a March 1998 decision, the RO granted the veteran 
nonservice-connected pension benefits and special monthly 
pension for regular aid and attendance, effective on February 
27, 1998.

In April 1998, the fiduciary wrote to the VA questioning the 
effective date of the award of pension and aid and attendance 
benefits.  A Supplemental Statement of the Case on this 
matter was issued in August 1998, and the appellant filed a 
substantive appeal in September 1998.

In a June 1998 decision, the RO determined that the veteran 
was incompetent for purposes of managing VA payments due to 
Alzheimer's disease with dementia.

At a July 1999 RO hearing, before a traveling Board Member, 
the veteran and his fiduciary testified that he had been 
unemployed since 1982 and began collecting Social Security 
benefits at the age of 62.  The fiduciary reported that he 
now had Alzheimer's Disease.  She reported that when the 
veteran filed his original claim for VA benefits in 1996, his 
mental faculties were already failing and he was unable to 
distinguish between compensation or pension benefits and 
intended his claim to be for both.  The fiduciary contended, 
essentially, that an earlier effective date was warranted as 
the veteran's claim had always involved entitlement to 
special monthly benefits for aid and attendance and that, in 
the interests of fairness and equity for this individual, no 
distinction should have been drawn between the claim for 
compensation and the claim for pension benefits.

II.  Analysis

Generally, unless specifically provided otherwise, the 
effective date of an award for pension benefits shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  However, it may not be effective earlier than the 
date that entitlement arose.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).  In the instant case, the 
veteran's claim for nonservice-connected pension benefits and 
special monthly pension for regular aid and attendance was 
received by the RO on February 27, 1998, exactly one day 
after the date his appeal period tolled for his denied 
compensation claims.  

It is otherwise provided that, if the veteran was prevented, 
by reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 U.S.C.A. 
§ 5110(b)(3) (West 1991); 38 C.F.R. § 3.400(b)(ii)(B) (1999).

In addition, the provisions of 38 C.F.R. § 3.151(b) provide 
that a pension award may not be effective prior to the date 
of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  It is neither claimed nor 
shown that, within the year preceding his claim for 
retroactive benefits, the veteran became permanently and 
totally disabled.  On the contrary, the fiduciary has 
reported that in 1996, the veteran could not drive, take care 
of his finances or comprehend the contents of a letter.  
Thus, no retroactive benefits prior to February 27, 1998, for 
the award of pension and special monthly pension benefits 
were proper. 

In arriving at a decision in this case, the undersigned has 
considered the appellant's argument that it was the veteran's 
intention in 1996 to also apply for pension.  However, where, 
as here, the claimant clearly crossed out the pension 
sections of the form before filing it, there would appear to 
be no reasonable interpretation of that action other than for 
the Agency of Original Jurisdiction to infer that no pension 
claim was intended or made.  This is confirmed by a letter 
dated October 16, 1996, apparently written by the veteran's 
wife on his behalf, to the effect that the veteran was filing 
for compensation benefits.


ORDER

Assignment of an effective date prior to February 27, 1998, 
for a grant of nonservice-connected pension benefits and 
special monthly pension for regular aid and attendance is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

